Exhibit 10.17d

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

OMNIBUS AMENDMENT No. 2

THIS OMNIBUS AMENDMENT No. 2, dated September 30, 2015 (this “Amendment”) is
entered into by and among the Transaction Parties (defined below) and relates to
the following transaction documents (the “Transaction Documents”), by and among
the parties hereto: (1) the Note Purchase Agreement, dated January 9, 2015 (the
“Note Purchase Agreement”), by and among FTE Solar I LLC, as issuer (the
“Issuer”), SolarCity Finance Company, LLC, as originator (in such capacity, the
“Originator”) and as servicer (in such capacity, the “Servicer”), SolarCity
Corporation, as parent (“SolarCity”) and as manager (in such capacity, the
“Manager”), the Purchasers (as defined in the Transaction Documents) and Funding
Agents (as defined in the Transaction Documents) from time to time party thereto
and Credit Suisse AG, New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”); (2) the Indenture, dated as of January 9,
2015 (the “Indenture”), by and among the Issuer and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”); (3) the Sale and
Contribution Agreement, dated as of January 9, 2015 (the “Sale and Contribution
Agreement”), by and between the Originator and the Issuer; (4) the Management
Agreement, dated as of January 9, 2015 (the “Management Agreement”), by and
among the Issuer, the Manager and the Administrative Agent; (5) the Servicing
Agreement, dated as of January 9, 2015 (the “Servicing Agreement”), by and among
the Issuer, the Servicer and the Administrative Agent; (6) the Manager/Servicer
Transition Agreement, dated as of January 9, 2015 (the “Manager/Servicer
Transition Agreement”), by and among the Issuer, the Manager, the Servicer, the
Indenture Trustee, the Administrative Agent and U.S. Bank National Association,
as transition service provider (in such capacity, the “Transition Service
Provider”); (7) the Custodial Agreement, dated as of June 25, 2015 (the
“Custodial Agreement”), by and among Deutsche Bank National Trust Company (the
“Custodian” and together with the Issuer, the Originator, the Servicer,
SolarCity, the Manager, the Purchasers, the Funding Agents, the Administrative
Agent, the Indenture Trustee, and the Transition Service Provider, the
“Transaction Parties”), the Indenture Trustee, the Administrative Agent and the
Issuer; (8) the Parent Guaranty, dated as of January 9, 2015 (the “Guaranty”),
made by SolarCity in favor of the Issuer, the Indenture Trustee and the
Administrative Agent; and (9) any other ancillary documents, agreements,
supplements and/or certificates entered into or delivered in connection with the
foregoing.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Transaction Parties desire to (i) amend the Standard Definitions
attached or incorporated into each of the Transaction Documents (the “Standard
Definitions”) and (ii) provide a new mechanic in Section 6.05 of the Indenture,
in each case in the manner set forth herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01.Amendment to the Standard Definitions

(a)The following definitions shall replace the corresponding definitions in the
Standard Definitions:

““Carrying Cost Rate” means, with respect to any Interest Accrual Period, an
amount equal to the sum of (i) the weighted average of the Swap Rates for the
Class A Notes and the Class B Notes, (ii) the weighted average of (a) the Class
A Applicable Margin, (b) the Class B Applicable Margin, (c) the Transition
Service Provider fee rate, (d) the Custodian fee rate and (e) the Indenture
Trustee fee rate.”

““Excluded Loan Balance” means, as of any date of determination following the
Ramp-Up Period, the sum of the following:

(i)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest State Concentration exceeds [***]% of the Aggregate Discounted Solar
Asset Balance; plus

(ii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Three State Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(iii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Five County Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(iv)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Ten County Concentration exceeds [***]% of the Aggregate Discounted
Solar Asset Balance; plus

(v)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Utility District Concentration exceeds [***]% of the Aggregate
Discounted Solar Asset Balance; plus

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

(vi)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related Obligor is a resident of the
Highest Three Utility District Concentration exceeds [***]% of the Aggregate
Discounted Solar Asset Balance; plus

(vii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the initial Solar Loan Balance is greater
than $100,000 exceeds [***]% of the Aggregate Discounted Solar Asset Balance;
plus

(viii)the amount by which the aggregate Discounted Solar Asset Balance of all
Borrowing Base Solar Loans for which the related PV System is comprised of used
(but undamaged) parts and materials and the related Obligor has accepted and
acknowledged that such PV System has used parts and materials exceeds [***]% of
the Aggregate Discounted Solar Asset Balance. ”

During the Ramp-Up Period, the Excluded Loan Balance shall be equal to $0.

““Liquidity Reserve Account Required Balance” means, (i) with respect to any
Funding Date, the product of (a) six and (b) the sum of the Class A Interest
Distribution Amount paid to the Class A Noteholders on the immediately preceding
Payment Date and the Class B Interest Distribution Amount paid to the Class B
Noteholders on the immediately preceding Payment Date, and (ii) with respect to
any Payment Date, the product of (a) [***] and (b) the sum of the Class A
Interest Distribution Amount to be paid to the Class A Noteholders on such
Payment Date and the Class B Interest Distribution Amount to be paid to the
Class B Noteholders on such Payment Date.”

(b)The definition of “Inverter Replacement Reserve Required Amount” shall be
amended by deleting the reference to “$[***]” and replacing it with “$[***]”.

(c)The definition of “Inverter Replacement Reserve Deposit” shall be amended by
deleting the reference to “$[***]” and replacing it with “$[***]”.

(d)The following definitions shall be added to the Standard Definitions in the
appropriate alphabetical order:

““Highest Three Utility District Concentration” means the utility districts in
the United States with the three highest concentrations of Obligors, measured by
the aggregate Discounted Solar Asset Balance of related Borrowing Base Solar
Loans and the Aggregate Discounted Solar Asset Balance.”

““Highest Utility District Concentration” means the utility district in the
United States with the highest concentration of Obligors, measured by the
aggregate Discounted Solar Asset Balance of related Borrowing Base Solar Loans
and the Aggregate Discounted Solar Asset Balance.”

“‘Obligor Prepaid Note” means a Solar Loan for which the related Obligor has
prepaid all of the outstanding balance of such Solar Loan under the applicable
Obligor Note prior to the expiration of the term of the Obligor Note.’”

(e)The following definition shall be deleted from the Standard Definitions:

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

““Highest Five Utility District Concentration” means the utility districts in
the United States with the five highest concentrations of Obligors, measured by
the aggregate Discounted Solar Asset Balance of related Borrowing Base Solar
Loans and the Aggregate Discounted Solar Asset Balance.”

Section 1.02Amendment to the Indenture.

Section 6.05(b) of the Indenture is hereby amended by deleting it in its
entirety and replacing it as follows:

“(b) The Issuer shall be entitled to obtain a release from the Lien of this
Indenture for:

 

(i)

any Defective Solar Loan for which the Originator paid the related Repurchase
Price or for any Defaulted Solar Loan repurchased pursuant to Section 7 of the
Sale and Contribution Agreement at any time after (I) a payment by the
Originator of the Repurchase Price of such Solar Loan and the deposit of such
payment into the Collection Account and (II) receipt by the Indenture Trustee of
an Officer's Certificate of the Originator certifying: (A) as to the identity of
the Solar Loan to be released, (B) that the amount deposited into the Collection
Account with respect thereto equals Repurchase Price of such Solar Loan and (3)
that all conditions in the Transaction Documents with respect to the release of
such Solar Loan from the Lien of this Indenture have been met; and

 

(ii)

any Obligor Prepaid Note at any time after (A) deposit into the Collection
Account of the full prepayment of the outstanding balance of the Solar Loan
prepaid by the related Obligor for such Solar Loan, (B) receipt by the Indenture
Trustee of an Officer’s Certificate of the Servicer certifying: (1) as to the
identity of the Solar Loan to be released, (2) that the amount deposited in the
Collection Account with respect thereto equals the full prepayment of the
outstanding balance of such Solar Loan under the related Obligor Note and (3)
that all conditions in the Transaction Documents with respect to the release of
such Solar Loan from the Lien of this Indenture have been met.”

Section 1.03.Representations and Warranties

SolarCity, the Originator, the Manager, the Servicer and the Issuer hereby
represent and warrant to each of the other Transaction Parties that, after
giving effect to this Amendment: (a) except for the representation of the
Originator set forth in Section 6(b) of the Sale and Contribution Agreement, the
representations and warranties set forth in each of the Transaction Documents by
each of SolarCity, the Originator, the Manager, the Servicer and the Issuer are
true and correct in all material respects on and as of the date hereof, with the
same effect as though made on and as of such date (except to the extent that any
representation and warranty expressly relates to an earlier date, then such
earlier date), (b) on the date hereof, no Default has occurred and is
continuing, (c) the execution, delivery and performance of this Amendment in
accordance with its terms and

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

the consummation of the transactions contemplated hereby by any of them do not
and will not (i) require any consent or approval of any Person, except for
consents and approvals that have already been obtained, (ii) violate any
applicable law, or (iii) contravene, conflict with, result in a breach of, or
constitute a default under their organization documents, as the same may have
been amended or restated, or contravene, conflict with, result in a breach of or
constitute a default under (with or without notice or lapse of time or both) any
indenture, agreement or other instrument, to which such entity is a party or by
which it or any of its properties or assets may be bound, and (d) for purposes
of determining withholding taxes imposed under the Sections 1471 through 1474 of
the US Internal Revenue Code (“FATCA”), the Transaction Parties shall treat
 this Amendment as a modification that is not a “material modification” under
Treasury Regulation section 1.1471-2(b)(2)(iv).  The Issuer agrees to provide to
the Indenture Trustee prompt written notice of any material modification of the
Notes (for FATCA purposes) of which it becomes aware. The Indenture Trustee
shall assume that no material modification for FATCA purposes has occurred
regarding the Notes, unless the Indenture Trustee receives written notice of
such modification from the Issuer or the Internal Revenue Service.

Section 1.04.References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 1.05.Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 1.06.Governing Law.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 1.07.Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 1.08.Continuing Effect.

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.  

Section 1.09.Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 1.10No Bankruptcy Petition.

(a)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against any Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.  The provisions of this Section 2.08(a) shall
survive the termination of this Amendment.

(b)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Depositor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.  The provisions of this
Section 1.10(b) shall survive the termination of this Amendment.

 

[Signature pages follow]

 

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

FTE SOLAR I LLC, as Issuer

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: President

 

 

 

SOLARCITY CORPORATION,
as Parent

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Servicer

 

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Originator

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY CORPORATION, as Manager

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee

 

By: /s/ Michelle Moeller
Name: Michelle Moeller
Title: Vice President

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Transition Service Provider

 

By: /s/ Deborah J. Franco
Name: Deborah J. Franco
Title: Vice President

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Vice President

 

By: /s/ Erin McCutcheon
Name: Erin McCutcheon
Title: Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Alternate Purchaser

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Authorized Signatory

 

By: /s/ Erin McCutcheon
Name: Erin McCutcheon
Title: Authorized Signatory

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Funding Agent

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Vice President

 

By: /s/ Erin McCutcheon
Name: Erin McCutcheon
Title: Vice President

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

GIFS CAPITAL COMPANY, LLC
as a Conduit  

 

By: /s/ Thomas J. Irvin
Name: Thomas J. Irvin
Title: Authorized Signer

 

 

 

CREDIT SUISSE SECURITIZED PRODUCTS MASTER FUND, LTD.,

as a Non-Conduit Committed Purchaser

 

By: Credit Suisse Asset Management, LLC, in its capacity as investment manager

 

By: /s/ Sean Keating
Name: Sean Keating
Title: Director

 

By: /s/ James Drvostep
Name: James Drvostep
Title: Managing Director

 

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Custodian and solely with respect to
the Custodial Agreement

 

By: /s/ Christopher Corcoran
Name: Christopher Corcoran
Title: Director

 

By: /s/ Barbara Campbell
Name: Barbara Campbell
Title: Vice President

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.